In an action for a divorce and ancillary relief, the plaintiff appeals from an order of the Supreme Court, Richmond County (Panepinto, J.), entered March 30, 2009, which denied his motion for pendente lite relief.
Ordered that the order is affirmed, with costs.
Contrary to the plaintiffs contention, the Supreme Court correctly concluded that the parties’ “Marital Separation and Property Settlement Agreement” was properly acknowledged (see Domestic Relations Law § 236 [B] [3]; Weinstein v Weinstein, 36 AD 3d 797, 798 [2007]). Accordingly, the plaintiffs motion for pendente lite relief was properly denied (see Klein v Klein, 246 AD2d 195, 198 [1998]). Dillon, J.P., Florio, Leventhal and Chambers, JJ., concur.